Case: 12-14126   Date Filed: 08/28/2013   Page: 1 of 15




                                                                     [PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14126
                       ________________________

                   D.C. Docket No. 1:11-cv-23479-RNS

RICHARD S. LEHMAN,
RICHARD S. LEHMAN, P.A.,
WILSON C. LUCOM TRUST FUND FOUNDATION,

                     Plaintiffs - Appellants,

versus

HILDA PIZA LUCOM,
MADELAINE ARIAS PIZA, et al.,

                      Defendants,


MARGARITA ARIAS PIZA,
MELINDA ISABEL ARIAS DE MORRICE,
FRANK MORRICE,
EDNA RAMOS CHUE,

                     Defendants - Appellees.
                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________
                             (August 28, 2013)
               Case: 12-14126       Date Filed: 08/28/2013      Page: 2 of 15


Before TJOFLAT and WILSON, Circuit Judges, and PROCTOR, * District Judge.

WILSON, Circuit Judge:

       Civil actions under the Racketeering Influenced and Corrupt Organizations

Act (RICO), 18 U.S.C. §§ 1961–1968, are subject to a four-year statute of

limitations. See Rotella v. Wood, 528 U.S. 549, 553, 120 S. Ct. 1075, 1080–81

(2000). Under the “separate accrual” rule, “the commission of a separable, new

predicate act within a 4-year limitations period permits a plaintiff to recover for the

additional damages caused by that act.” Klehr v. A.O. Smith Corp., 521 U.S. 179,

190, 117 S. Ct. 1984, 1991 (1997) (discussing, without adopting, the separate

accrual rule). In this appeal, we consider whether the allegations in a complaint

support the application of the separate accrual rule.

                              I.   FACTUAL BACKGROUND

       This case arises from what appears to be the best of intentions: an American

expatriate’s desire to bequeath assets now worth more than $200 million to a

foundation established for impoverished children in Panama. Unfortunately,

Wilson C. Lucom’s good intention has degenerated into years of acrimony

between his lawyer and his in-laws.




       *
       Honorable R. David Proctor, United States District Judge for the Northern District of
Alabama, sitting by designation.
                                               2
              Case: 12-14126     Date Filed: 08/28/2013    Page: 3 of 15


A. Lucom’s Will

      Lucom married Hilda Piza Lucom (Hilda), a Panamanian, in the 1980s, and

they eventually made Panama their permanent home in 1995. Hilda had previously

been married to Gilberto Arias, the former Finance Minister of Panama and a

member of one of Panama’s most powerful families. Arias and Hilda had five

children together. By all accounts, Lucom’s relationship with the Arias children

was nothing short of hostile. Lucom and Hilda had no children of their own.

      Richard Lehman is a Florida attorney who specializes in tax law. For 31

years, he worked as Lucom’s attorney, and the two developed a close personal

relationship. During the last nine months of Lucom’s life, Lehman flew regularly

to Panama to help Lucom put his estate in order. According to the complaint,

Lucom was a “sensitive soul” with “no natural children of his own,” and after

seeing firsthand the “needs and hunger endured by thousands of Panamanian

children, particularly in the rural areas,” he decided to direct most of his fortune to

the youth of Panama. To that end, Lucom’s June 20, 2005 will established the

“Wilson C. Lucom Trust Fund Foundation” (Foundation). After providing a

$240,000 annuity to Hilda, the will directed significantly smaller bequests to his

step-children and other individuals, along with a $1 million bequest to the Mayo

Clinic in Rochester, Minnesota. The rest of the estate, consisting mostly of real

property in Panama and the United States, was to be sold with the proceeds placed


                                           3
              Case: 12-14126    Date Filed: 08/28/2013   Page: 4 of 15


in the Foundation. At the time the will was drafted, these assets were valued at

$50 million. The crown jewel of Lucom’s estate is the Hacienda Santa Monica, a

7,000 acre ranch that includes 110 acres of beachfront property on the Pacific

coast. The ranch is now worth over $175 million.

      The will appointed Lehman, Hilda, and Ruben Chinchorro Carles as the

executors, although Chinchorro was later replaced by Christopher Ruddy through a

codicil. According to Lehman, because of a scrivener’s error in the drafting of a

second codicil, the clause appointing the will’s executors was mistakenly stricken.

B. Lehman and the Arias Family Fight for Control of the Estate

      Lucom passed away on June 2, 2006. Lehman successfully applied to a

Panamanian probate court for appointment as the estate’s sole executor, and one

month later, he also successfully petitioned a probate court in Palm Beach County,

Florida, for ancillary administration of Lucom’s will to administer the estate’s

Florida assets. In July 2006, Hilda and other members of her family challenged the

Panamanian court’s order appointing Lehman as the sole executor. Their efforts—

along with bribes, corruption, and perjury, according to Lehman—quickly led to

Lehman’s suspension as executor of the estate that August. Because Lehman had

not been removed as the executor, he began spending his own money, millions of

dollars he says, to protect the estate. The Panamanian proceedings culminated in




                                          4
               Case: 12-14126       Date Filed: 08/28/2013       Page: 5 of 15


an August 6, 2010 ruling by the Supreme Court of Panama declaring Hilda the sole

executor of the estate and its “universal heir.”

       Two months after the August 2006 suspension order by the Panamanian

probate court, Hilda and her children 1 also mounted a challenge to the Florida

probate court’s order through a surcharge action in the same court. The surcharge

action ended on March 3, 2009, after a three-day trial, with a judgment against

Lehman for $1,013,547.05. The probate court found that Lehman had breached his

fiduciary duty to the estate by comingling funds, writing:

       Although Lehman attempted to portray himself at trial as a protector
       of the assets of the overall estate, the credible evidence showed him to
       be a covetous opportunist using the ancillary estate assets to thwart
       the Orders of the Panama Court in the domiciliary estate, seeking
       personal advantage and control of the assets in the $25–50 million
       domiciliary estate.

       During the pendency of these litigations, in September 2006, the Arias

Group filed a variety of false criminal charges (known as denuncias) against

Lehman with the Panamanian police, and attempted to bribe and extort Lehman.

Lehman alleges a variety of injuries stemming from the false denuncias. In

addition to notifying the Panamanian and American courts about the denuncias, in

December 2007 the Arias group published several newspaper articles concerning

the denuncias. Lehman also alleges that the Arias Group filed a complaint with the

       1
        Hilda passed away on August 24, 2011. For ease of analysis, we will refer to the
remaining Appellees, three members of the Arias family and one of their lawyers, as the “Arias
Group.”
                                               5
               Case: 12-14126        Date Filed: 08/28/2013      Page: 6 of 15


Panamanian criminal courts, citing the denuncias, to shut down his personal and

professional web sites. And finally, the Arias Group used the denuncias to

“illegally black-list” Lehman by placing him on “Red Notice Alert” with Interpol. 2

To prevent this “onslaught,” on January 11, 2007, Lehman filed a complaint in

Palm Beach County against the Arias Group and its lawyers, alleging abuse of

process and civil conspiracy. The action was dismissed in December 2009.

                         II. PROCEDURAL BACKGROUND

       Lehman 3 brought this complaint against the Arias Group on September 23,

2011. Several members of the Arias Group filed motions to dismiss the complaint,

which the trial court converted into motions for summary judgment. In the

motions for summary judgment, the Arias Group argued that: (1) Lehman sought

an inappropriate extraterritorial application of RICO; (2) Lehman had not pleaded

a cause of action or established standing for RICO; (3) Lehman lacked the capacity

to sue on behalf of the estate; and (4) Lehman’s RICO claims were barred by the

statute of limitations. The district court granted summary judgment in favor of the



       2
         Interpol is the common name of the International Criminal Police Organization, a 190-
country intergovernmental organization that facilitates “international police cooperation.”
Overview, Interpol, http://www.interpol.int/About-INTERPOL/Overview (last visited Aug. 26,
2013).
       3
          The Appellants in this case are Richard S. Lehman, individually and as the Executor of
the Wilson C. Lucom Estate, Richard S. Lehman, P.A., and the Wilson C. Lucom Trust Fund
Foundation (Lehman is the only trustee of the Foundation). Because all of the Appellants are
different representations of Lehman, this opinion will refer to the Appellants collectively as
“Lehman.”
                                                6
              Case: 12-14126     Date Filed: 08/28/2013    Page: 7 of 15


Arias Group after determining that Lehman’s RICO claims were barred by RICO’s

four-year statute of limitations. Agreeing with the Arias Group, the court wrote

that Lehman was “aware of injuries flowing from [the Arias Group’s] alleged

enterprise at least as early as January 2007.” Because Lehman brought the action

in September 2011—more than four years after his awareness of the alleged RICO

injuries—the district court dismissed the complaint. Lehman now argues that

under the separate accrual rule, his civil RICO claim was timely.

                                   III. ANALYSIS

      We review grants of summary judgment de novo, viewing the evidence in

the light most favorable to the nonmoving party. Miller’s Ale House v. Boynton

Carolina Ale House, LLC, 702 F.3d 1312, 1316 (11th Cir. 2012).

      Under RICO, it is illegal “for any person employed by or associated with

any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such

enterprise’s affairs through a pattern of racketeering activity.” 18 U.S.C.

§ 1962(c). Four elements must be proven in a RICO case: “(1) conduct (2) of an

enterprise (3) through a pattern (4) of racketeering activity.” Williams v. Mohawk

Indus., Inc., 465 F.3d 1277, 1282 (11th Cir. 2006) (per curiam) (internal quotation

marks omitted). “A pattern is established by at least two acts of racketeering

activity the last of which occurred within ten years . . . after the commission of a


                                           7
              Case: 12-14126     Date Filed: 08/28/2013   Page: 8 of 15


prior act of racketeering activity.” McCaleb v. A.O. Smith Corp., 200 F.3d 747,

750 (11th Cir. 2000) (alteration and internal quotation marks omitted). The civil

RICO provision permits a private plaintiff “injured in his business or property by

reason of a violation of section 1962” to recover treble damages. § 1964(c).

      “The statute of limitations for civil RICO actions is four years.” McCaleb,

200 F.3d at 751. The action begins to run “when the injury was or should have

been discovered, regardless of whether or when the injury is discovered to be part

of a pattern of racketeering.” Maiz v. Virani, 253 F.3d 641, 676 (11th Cir. 2001)

(citing Rotella v. Wood, 528 U.S. 549, 555, 120 S. Ct. 1075, 1080 (2000)).

      Our separate accrual rule in civil RICO actions derives from the accrual rule

under the Clayton Antitrust Act of 1914, Pub. L. 63-212, 38 Stat. 730 (codified as

amended at 15 U.S.C. §§ 12–27 and 29 U.S.C. §§ 52–53). As the Supreme Court

has observed, “Congress consciously patterned civil RICO after the Clayton Act.”

Klehr, 521 U.S. at 190, 117 S. Ct. at 1990. The rule provides that if a new RICO

predicate act gives rise to a new and independent injury, the statute of limitations

clock will start over for the damages caused by the new act. See Klehr, 521 U.S. at

190, 117 S. Ct. at 1991. At the same time—in keeping with the Clayton Act

accrual rule—the “plaintiff cannot use an independent, new predicate act as a

bootstrap to recover for injuries caused by other earlier predicate acts that took

place outside the limitations period.” Id.; Bivens Gardens Office Bldg., Inc. v.


                                          8
              Case: 12-14126    Date Filed: 08/28/2013    Page: 9 of 15


Barnett Bank of Fla., Inc., 906 F.2d 1546, 1552 n.9 (11th Cir. 1990), abrogated on

other grounds by Rothella v. Wood, 528 U.S. 549, 555, 120 S. Ct. 1075, 1080–81

(2000). By extension, when an injury is a “continuation of [an] initial injury,” it

“is not new and independent.” Pilkington v. United Airlines, 112 F.3d 1532, 1537–

38 (11th Cir. 1997) (emphasis in original).

      We announced our adoption of the separate accrual rule in Bivens, where we

held that the mismanagement of a partnership’s assets and the sale of the

partnership’s primary asset, a hotel, were new and independent injuries from an

earlier wrongful takeover of the partnership. 906 F.2d at 1549–51. We reasoned

that the mismanagement of assets and the sale of the hotel were “not included

among the injuries that naturally flow from the wrongful takeover.” Id. at 1551.

      Later, in Pilkington, we quoted with approval the Ninth Circuit’s articulation

of the appropriate circumstances for the rule: “‘1) It must be a new and

independent act that is not merely a reaffirmation of a previous act; and 2) It must

inflict new and accumulating injury on the plaintiff.’” 112 F.3d at 1537 (emphasis

omitted) (quoting Pace Indus., Inc. v. Three Phoenix Co., 813 F.2d 234, 238 (9th

Cir. 1987)). In Pilkington, the plaintiffs, who alleged a pattern of racketeering

activity based on post-strike harassment by United Airlines, contended that “each

act of harassment account[ed] for a new and independent injury.” Id. at 1536. We

disagreed, because although each act of harassment had an “adverse impact” on the


                                          9
             Case: 12-14126     Date Filed: 08/28/2013   Page: 10 of 15


plaintiffs, the injury was not new and independent. Id. at 1537–38. Instead, they

were “recharacterizations and continuations of the same injuries” that occurred

earlier. Id. at 1538.

      We also endorsed the Ninth Circuit’s reasoning in Grimmett v. Brown, 75

F.3d 506, 508 (9th Cir. 1996), where a civil RICO plaintiff alleged that her ex-

husband’s attorney “masterminded the reorganization of [the ex-husband’s]

medical practices so as to cheat [the plaintiff] out of her post-divorce community

property interest in those practices.” See Pilkington, 112 F.3d at 1537 (citing

favorably the analysis in Grimmett). The complaint was dismissed as untimely

because the injury was “perfected upon the reorganization of the medical practices

and the filing of [the ex-husband’s] bankruptcy petition,” which occurred more

than four years before the filing of the plaintiff’s complaint. Grimmett, 75 F.3d at

513–14. The Ninth Circuit rejected the plaintiff’s argument that “new and

independent” acts occurred during the bankruptcy proceeding. Id. at 514. Some of

the acts included submitting false documents to the bankruptcy court, falsely

testifying to the bankruptcy court, and concealing documents from the bankruptcy

court. Id. These acts were “part of the same corporate reorganization/bankruptcy

scheme,” and were “far less independent from one another than were the wrongful

takeover and mismanagement of assets in Bivens.” Id.




                                         10
             Case: 12-14126     Date Filed: 08/28/2013    Page: 11 of 15


      In the case before us, the district court found that Lehman was aware of all

the alleged RICO injuries more than four years before the September 23, 2011

filing date of his complaint. Comparing the allegations of Lehman’s January 2007

abuse of process complaint and his September 2011 civil RICO complaint, the

court observed that the two documents were “strikingly similar.” For example, the

January 2007 complaint alleged that the Arias Group

      set up a plan that is continuing today to abuse the judicial process of
      the Courts of both Panama and the United States in an attempt to
      intimidate, bribe and extort Lehman to coerce him to resign in favor
      of Hilda as the Executor in Panama and as Lucom’s Personal
      Representative in Florida.

Likewise, the September 23, 2011 RICO complaint alleged that

      [t]he criminal conspiracy had one objective: thwart [Lehman] through
      acts of intimidation[,] extortion, corruption, theft, money laundering,
      and bribery of foreign officials, so that the [Arias Group] could steal
      the Estate assets for themselves.

      After considering both complaints, we agree with the district court that

Lehman has done little more than repackage his 2007 abuse of process complaint.

We cannot accept Lehman’s argument that his only pre-September 2007 injury—

which he claims is a non-RICO injury at that—was his expenditure of attorney’s

fees on behalf of the estate. Like the RICO complaint, the abuse of process

complaint alleged that the Arias Group was “using [its] political influence in

Panama to access Estate assets, dissipate the assets before they are probated, and

thereby attempt to totally deplete the Estate before its assets can be probated.”
                                          11
             Case: 12-14126     Date Filed: 08/28/2013    Page: 12 of 15


Specifically, Lehman complained that the Arias Group was “attempting to sell

Hacienda Santa Monica and benefit from the sale proceeds.” The 2007 complaint

also recounted the denuncias filed against Lehman in Panama. It goes without

saying that any additional injuries stemming from those acts in the 2011 complaint

would be untimely, and in fact most of Lehman’s injuries in the 2011 complaint

might as well be cut-and-pasted from the 2007 action.

      Lehman cannot avoid that reality by cherrypicking dates. For instance, his

RICO complaint alleges that in March 2011 the Arias Group “directed and/or

conspired . . . to sign off on, and transfer tracts of [the] Lucom Estate’s Hacienda

ranch to third party transferees.” This is, of course, by no means “new” or

“independent” from the 2007 allegation that the Arias Group was “attempting to

sell Hacienda Santa Monica.” The list goes on. The 2011 complaint alleges that

the Arias Group initiated “baseless, improperly motivated sham litigation in

Panama”; the 2007 complaint alleged “false and baseless criminal charges against

Lehman in Panama.” The 2011 complaint alleges that the Arias Group introduced

the “baseless” Panamanian criminal charges in the Florida Probate Court; the 2007

complaint alleged that the Arias Group “inform[ed] the Florida probate court of

[the] false charges.” The 2011 complaint alleges that the Arias Group caused

Lehman to incur “attorneys’ fees and costs to defend itself”; the 2007 complaint

alleged that the Arias Group had caused “the expenditure of funds . . . to defend


                                          12
               Case: 12-14126        Date Filed: 08/28/2013       Page: 13 of 15


against the unsubstantiated and false criminal charges and civil action.” The 2011

complaint alleges that the Arias Group engaged in a “conspiracy to steal the assets

of Lucom’s largest Estate Asset in Florida—Valores”; the 2007 complaint alleged

that the Arias Group was “wrongfully attempting to take control of Valores.”

       In short, any claim by Lehman that he was not aware of his injuries before

September 23, 2007—four years prior to the RICO complaint—cannot be

substantiated. We agree with the district court that Lehman knew, or should have

known, of most of the injuries that justify the allegations in the complaint prior to

September 2007. That is to say, all of the injuries complained of by Lehman are

“merely . . . continuations of the same injuries previously alleged.” Pilkington,

112 F.3d at 1538. In light of the 2007 complaint, Lehman’s contention that his

only pre-September 2007 injury was the expenditure of attorney’s fees does not

hold water.4

       Even if all of this is true, Lehman points out, there were other new and

independent post-September 2007 injuries: (1) an October 24, 2007 Interpol Red

Notice Alert that stemmed from the Arias Group’s denuncias; (2) the Arias

Group’s dissemination of damaging information about Lehman in newspapers in


       4
          We confess that we are unable to grasp Lehman’s argument that his expenditure of
attorney’s fees on behalf of the estate both is and is not a RICO injury. On page 52 of his brief,
he argues that no RICO injuries existed prior to September 2007 because “[t]he expenditure of
attorney’s fees, without more, is not a cognizable RICO injury.” How, then, only six pages
earlier, can Lehman complain of a RICO injury when he “expended more than one million
dollars ($1,000,000) of his own money in his efforts to defend Mr. Lucom’s assets in Panama”?
                                                13
             Case: 12-14126     Date Filed: 08/28/2013    Page: 14 of 15


December 2007; (3) the shutting down of Lehman’s websites on February 27,

2009; and finally (4) the harm to Lehman’s business reputation on March 3, 2009,

when the Florida probate court called him a “covetous opportunist.”

      Yet all of these injuries fail for the same reason that Lehman’s earlier

injuries failed: they are merely “reaffirmation[s] of a previous act.” Pilkington,

112 F.3d at 1537. The Red Notice Alert, the newspaper articles, and the shutting

down of his websites were all injuries that arose from the denuncias filed against

him in September 2006. As we have said before, a “continuation of damages into a

later period will not serve to extend the statute of limitations for a RICO action.”

Id. As for name-calling by a Florida probate court, that injury, as Lehman admits

in his complaint, came from the introduction of what he refers to as “corrupt

Panamanian orders” into the Florida judicial proceedings. As the record makes

clear, the alleged “corrupt orders” began when Hilda challenged Lehman’s

appointment as executor in August 2006. Again, Lehman labors to recharacterize

a continuation of damages as a new and independent act, but Pilkington made clear

that a civil RICO plaintiff may not do so. See id. Like the plaintiff in Grimmett

who attempted to cleave the bankruptcy proceedings into separate acts for purposes

of timeliness, see 75 F.3d at 514, Lehman isolates different points in time during

the Panamanian proceedings in an attempt to salvage his claim. But Lehman

cannot make a silk purse out of a sow’s ear—he cannot make timely what is


                                          14
             Case: 12-14126     Date Filed: 08/28/2013    Page: 15 of 15


untimely and elude the staleness of his injuries, because it is readily apparent that

he was aware of the Arias Group’s activities four years before he filed his RICO

complaint.

                                IV. CONCLUSION

      It bears mentioning that Lehman’s complaint at times reads like a petition

for certiorari to the Panama Supreme Court. It is true that the record before us

leaves some questions about what Lucom’s will actually said, and we may never

know for sure the intended executors or beneficiaries of his will. If Lehman is

taken at his word, it is indeed unfortunate that the disadvantaged youth of Panama

will not benefit from the generosity of the late Mr. Lucom. Yet we are not a

Panamanian probate court, nor are we vested with appellate jurisdiction to consider

appeals from Panamanian courts.

      We conclude that none of the injuries in Lehman’s complaint are new and

independent because all of his alleged injuries are continuations of injuries that

have been accumulating since before September 2007. Therefore, Lehman’s civil

RICO complaint was untimely, and the district court did not err when it granted

summary judgment in favor of the Arias Group.

      AFFIRMED.




                                          15